DETAILED ACTION
	In Application filing on 08/05/2020, claims 16-30 are pending. Claims 16-30 are subject to restriction requirement. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16-23, drawn to a stereolithography apparatus.
Group II, claim(s) 24-28, drawn to a stereolithography method.
Group III, claim(s) 29-30, drawn to a stereolithography method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
A laser light source configured to generate laser light having a wavelength of 510 nm or shorter; 
A lens configured to focus the laser light to a shaping material; 
And scanning means configured to change a focus position of the laser light to the shaping material, wherein the shaping material is cured by two-photon absorption of the laser light having a 
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20030013047 (“Tani”), further in view of JPH 06226861 A (“Junichi”) and evidentiary reference (“Multiphoton lithography Wikipedia”).  
Tani teaches an apparatus comprising: 
A laser light source configured to generate laser light having a wavelength of 510 nm or shorter ([0061], “a He--Cd laser having a wavelength of 325 nm and an output of 10 mW is used as the first laser light source 12.”); 
A lens configured to focus the laser light to a shaping material ([0067], “The focusing lens 28 is used to focuse an incident laser beam in spot-like manner”); 
And scanning means configured to change a focus position of the laser light to the shaping material ([0011], “a changing section for changing a position at which light is focused by the light focusing section in the container”), wherein the shaping material is cured by two-photon absorption of the laser light having a wavelength of 510 nm or shorter to form a shaped article ([0011], “a light focusing section which focuses the first light and the second light so that the energy of each of the first light and the second light becomes a level necessary to cure the photo-curing material”; [0061], “a He--Cd laser having a wavelength of 325 nm and an output of 10 mW is used as the first laser light source 12”).
Tani does not explicitly teach the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength. However, it would be obvious to one of ordinary skill in the art that shaping materials in the two-photon absorption have no absorption at the wavelength of the laser light. (Evidentiary reference, Multiphoton lithography Wikipedia, Paragraph 2, “This method relies on a multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern.”). Tani does not teach the shaping material comprises neither a sensitizer nor a polymerization initiator.
However, Junichi teaches a shaping material for photo polymerization comprises neither a sensitizer nor a polymerization initiator ([0023], “vinyl monomers such as styrene, methyl methacrylate, and vinyl acetate can be polymerized by light irradiation in the absence of a photopolymerization initiator or in the presence of a sensitizer or dye that absorbs ultraviolet rays” Junichi teaches a shaping material can be polymerized by light irradiation without the presence of a photopolymerization initiator and a sensitizer, but with the presence of a dye that absorbs ultraviolet light).
Tani and Junichi are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the stereolithography process in Tani to incorporate a shaping material comprises neither a sensitizer nor a polymerization initiator as taught by Junichi, because it would be obvious to one of ordinary skill in the art to combine the shaping materials from Junichi to yield predictable results. 

Group I and III lack unity of invention because even though the inventions of these groups require the technical feature of:
Generating laser light; 
Focusing the laser light to a shaping material; 
And scanning means configured to change a focus position of the laser light to the shaping material, wherein the shaping material is cured by two-photon absorption of the laser light, the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon 
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20030013047 (“Tani”), further in view of JPH 06226861 A (“Junichi”) and evidentiary reference (“Multiphoton lithography Wikipedia”).  
Tani teaches an apparatus comprising: 
Generating laser light ([0061], “first laser light source 12.”); 
Focusing the laser light to a shaping material ([0067], “focus an incident laser beam in spot-like manner”); 
And scanning means configured to change a focus position of the laser light to the shaping material ([0011], “a changing section for changing a position at which light is focused by the light focusing section in the container”), wherein the shaping material is cured by two-photon absorption of the laser light ([0011], “a light focusing section which focuses the first light and the second light so that the energy of each of the first light and the second light becomes a level necessary to cure the photo-curing material””).
Tani does not explicitly teach the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength. However, it would be obvious to one of ordinary skill in the art that shaping materials in the two-photon absorption have no absorption at the wavelength of the laser light. (Evidentiary reference, Multiphoton lithography Wikipedia, Paragraph 2, “This method relies on a multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern.”). Tani does not teach the shaping material comprises neither a sensitizer nor a polymerization initiator.
However, Junichi teaches a shaping material for photo polymerization comprises neither a sensitizer nor a polymerization initiator ([0023], “vinyl monomers such as styrene, methyl methacrylate, and vinyl acetate can be polymerized by light irradiation in the absence of a photopolymerization initiator or in the presence of a sensitizer or dye that absorbs ultraviolet rays” Junichi teaches a shaping material can be polymerized by light irradiation without the presence of a photopolymerization initiator and a sensitizer, but with the presence of a dye that absorbs ultraviolet light).
Tani and Junichi are both considered to be analogous to the claimed invention because they are in the same field of photopolymerization. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the stereolithography process in Tani to incorporate a shaping material comprises neither a sensitizer nor a polymerization initiator as taught by Junichi, because it would be obvious to one of ordinary skill in the art to combine the shaping materials from Junichi to yield predictable results. 

Group II and III lack unity of invention because even though the inventions of these groups require the technical feature of:
Generating laser light; 
Focusing the laser light to a shaping material; 
And scanning means configured to change a focus position of the laser light to the shaping material, wherein the shaping material is cured by two-photon absorption of the laser light, the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength, and the shaping material comprises neither a sensitizer nor a polymerization initiator.
However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 20030013047 (“Tani”), further in view of JPH 06226861 A (“Junichi”) and evidentiary reference (“Multiphoton lithography Wikipedia”).  

Generating laser light ([0061], “first laser light source 12.”); 
Focusing the laser light to a shaping material ([0067], “focus an incident laser beam in spot-like manner”); 
And scanning means configured to change a focus position of the laser light to the shaping material ([0011], “a changing section for changing a position at which light is focused by the light focusing section in the container”), wherein the shaping material is cured by two-photon absorption of the laser light ([0011], “a light focusing section which focuses the first light and the second light so that the energy of each of the first light and the second light becomes a level necessary to cure the photo-curing material””).
Tani does not explicitly teach the shaping material is a material having no absorption at the wavelength of the laser light and having two-photon absorption with a laser wavelength. However, it would be obvious to one of ordinary skill in the art that shaping materials in the two-photon absorption have no absorption at the wavelength of the laser light. (Evidentiary reference, Multiphoton lithography Wikipedia, Paragraph 2, “This method relies on a multi-photon absorption process in a material that is transparent at the wavelength of the laser used for creating the pattern.”). Tani does not teach the shaping material comprises neither a sensitizer nor a polymerization initiator.
However, Junichi teaches a shaping material for photo polymerization comprises neither a sensitizer nor a polymerization initiator ([0023], “vinyl monomers such as styrene, methyl methacrylate, and vinyl acetate can be polymerized by light irradiation in the absence of a photopolymerization initiator or in the presence of a sensitizer or dye that absorbs ultraviolet rays” Junichi teaches a shaping material can be polymerized by light irradiation without the presence of a photopolymerization initiator and a sensitizer, but with the presence of a dye that absorbs ultraviolet light).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner




/LEITH S SHAFI/Primary Examiner, Art Unit 1744